Title: To Thomas Jefferson from Louis of Parma, 2 November 1795
From: Louis of Parma
To: Jefferson, Thomas



Monsieur
Escorial ce 2. Novbre. 1795.

Depuis bien longtemps je desirais ardemment de pouvoir établir une correspondance avec quelque personne des Étâts Unis d’Amérique qui fût amateur, et intelligent en histoire Naturelle. Mon bût était d’enrichir ma collection par les productions de ce pays en tous les trois règnes, et pouvoir servir mon correspondant avec des échanges de toutes les productions d’Europe qu’il pût desirer. Je cherchais en même temps une instruction sur les moeurs, et le gouvernement de ce pays, ce que j’esperais pouvant y trouver une personne comme je la désirais. Mais comment faire? Comment trouver une personne comme je la cherchais, dans un pays ou je ne connais personne?
Dans le moment où je croyais en être le plus éloigné, j’espere d’en être voisin. J’ai eu le bonheur de connaître ici Mr. Pickney vôtre ministre extraordinaire auprès de cette cour; son amabilité, ses talents, (que j’ai entendu louer par tous ceux qui ont eu occasion de le traiter) et son merite, m’ont donné le courage de lui expliquer mon desir. Il m’a proposé, de me mettre en correspondance avec vous; et les éloges qu’il m’à fait de toutes vos qualités, ont augmenté le desir que j’avais déjà formé. Mais en même temps, j’ai reflechi à mon insolence: comment aller disturber un homme de tant de merite comme vous, avec une proposition qui ne peut que l’incommoder, et ne peut lui faire aucun plaisir? Comment demander un plaisir à une personne que je ne connais pas, quand je vois qu’on a de la peine à l’obtenir, de ceux que l’on traite tous les jours? Non; je remedierai en partie à ma faute, (si je puis) en vous priant de jetter ma lettre au feu, et de ne plus y penser, si ma proposition, et correspondance peut vous ennuyer la moindre chose; il peut se faire que vous vous soyéz donné entierement à l’agriculture abbandonnant toutes les autres occupations; il peut se faire que vous ne vouliéz plus vous incommoder de correspondances, ou aumoins que vous ne les vouliéz  conserver qu’avec ceux qui peuvent vous être d’agrément comme des litterats, et savans, et non des butors comme je le suis. Enfin dans tous ces cas, je vous prie à ne pas vous prendre un moment d’ennui pour moi. Seulement si vous me jugiéz capable de vous être utile à quelque chose, pour vous procurer des productions Européennes, et que ma proposition ne vous génat pas; alors je vous prierais à me repondre, et établir le plan sur lequel nous pourrons commencer nôtre correspondance: de toute façon il ne s’effacera jamais de mon coeur les sentimens d’estime que j’ai pour vous, et avec lesquels je suis Monsieur Vôtre très attaché

Louis Pe. de Parme

